Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
3.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10.741,023. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-23 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2005/0130732 to Rothschild.

In Reference to Claims 1 and 16
Rothschild discloses a system/method for awarding a prize for a bonus event ([0006, 0019]) to a player of an electronic gaming machine (“EGM”) (Fig. 1 10) participating in the active play of the EGM (“active” [0029]) indicated by the use of an identifier (bonus award symbol 68 [0027]), comprising: 
a network (Fig. 3 and [0024]); a bonusing system connected to the network, comprising:
a controller (Fig. 2 CPU 32) for controlling system operations in the bonusing system including determining prize selections (from paytable [0022]) and including receiving input from a plurality of electronic gaming machines (“EGMs’”) connected to the network (from active machines [0029] in communication with CPU [0024]);
a memory (Fig. 2 38) for storing software accessible by the controller that provides instructions for operating the bonusing system ([0022]);
a first bonus system display (first, second, and third displays can be on a single machine or multiple machines [0023, 0031, 0032]) for displaying information related to bonusing system operations including displaying, during a pre-notification period (the period is designated by the flight of the golden goose 28 of Fig. 3), a pre-notification of an upcoming prize to be awarded to at least one player (of a bank of three of Fig. 3) wherein the pre-notification is provided in advance of the prize being determined and awarded (the goose lays eggs or bonus award symbols 68 for an upcoming award to be awarded [0027], wherein the prize is awarded once the pre-notification period expires (the egg hatches triggering an award [0026-0027]);
wherein the controller is operable with the memory to facilitate a bonus event (CPU 32 and memory 38 work with bonus indicator controller 64 (Fig. 7a) associated with a live event that has previously occurred by awarding (a live event is the flight of the golden goose having visited the player’s gaming machine of Fig. 3), upon an end of the pre- notification period for the bonus event, at least one prize to at least one eligible player by ([0027]):
outputting, during the pre-notification period and on a second bonus system display (displays can be on a single machine or multiple machines [0031-0032]), an indication of the live event other than a video of the live event (the image of the golden goose 28 is animation or the bonus award symbol 68 which is animation or a static image), wherein the indication is based on historical data of the live event (historical player data as a basis for future awards [0029] and previous events [0033]);
determining, during the pre-notification period, which of the plurality of EGMs is being played by a player eligible to participate in the bonus event, thereby identifying at least one eligible player and a corresponding eligible EGM (game machines are monitored [0024] where one is selected for awards [0030]);
determining an end of the pre-notification period, wherein the end of the pre-notification period corresponds to an occurrence in the live event (the flight of the golden at the end of the duck, duck, goose game [0026]);
determining a result of the live event (awards available or awarded but not announced to player [0027]);
selecting, out of the at least one eligible players and based on the result of the live event, a winning player to be awarded a prize for the bonus event wherein the winning player is awarded the prize based on the result of the live event, and not based on an outcome of game activity on the eligible EGM corresponding to the at least one eligible player that has been selected (player receives award based on bonus game not outcome of main game [0030]); and
transmitting a signal to the eligible EGM corresponding to the selected eligible player, the signal indicating the prize to be awarded ([0003, 0007]).

In Reference to Claims 2 and 17 
Rothschild’s bonus event {live event] ends becoming an occurrence of a live event.

In Reference to Claims 3 and 18 
Rothschild discloses output of a golden goose and egg and other visual cues to the live event . 3 and [0033]).

In Reference to Claims 4 and 19
Rothschild discloses a recorded image of the flight of the golden goose (Fig. 3).  It is noted that “live” is non-descriptive functional matter as the aspects of live that may be intended to be communicated are not expressed in the claim nor does any aspects that affect the claim from being live in any sense have no impact any subsequent steps of the claim.

In Reference to Claims 5 and 20 
Rothschild discloses a first display is the second display as the game can be expressed on a single display or on multiple displays and even as overlap ([0029, 0030, 0032]).

In Reference to Claims 6 and 21
Rothschild discloses identifying and monitoring active players ([0029]) and that these machines receive a bonus indicator 68 to satisfy at least a condition for a player to win a bonus award ([0029, 0034]).


In Reference to Claims 7 and 22
Examiner construes the claim that winning the live event is equivalent to Rothschild’s awarding of a bonus indicator 68 ([0027]).

In Reference to Claims 8 and 23
Rothschild discloses random generation of bonus awards and displays in selecting winning players ([0028]).

In Reference to Claim 9
Rothschild discloses that bonus award indicators are an indication that a bonus award has been awarded which is a prize award notice transmitted to the winning player through the gaming machine ([0027]).

In Reference to Claims 10 and 11
Rothschild discloses payoff amounts corresponding to certain values of the bonus game which are values of prizes based on operator values and equivalent to multiple levels of prizes available to be won ([0022]).

In Reference to Claim 12
Examiner construes the timing to display a win being configurable is by nature of the goose game which deposits bonus award symbols thus making the particular machine configured to award a prize [0027]).

In Reference to Claim 15
Rothschild discloses a probability of winning a prize can be based on player historical play ([0029]).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of U.S. Pat. Pub. No. 2011/0294561 to Shaw.
Rothschild discloses the invention substantially as claimed.  However, the reference does not explicitly disclose a minimum number of players must be eligible before the prize is won and a frequency of awarding prizes is configurable based on operator defined values.
Shaw teaches of on-line gaming and of a minimum number of players where “The freerolls may be limited to a pre-selected maximum amount of players that are able to qualify. If the freerolls are not to be limited to a number of players, an advertisement may be sent to all qualifying players that they will win cash/tokens, but not specify/guarantee how much cash or token per player. [0282]”  One of skill in the art would recognize that ensuring having a sufficient number of players may be necessary to ensure consumer needs are met (resulting in adequate participation) and profitability goals can be achieved by having sufficient coin-in.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, the invention of Rothchild which monitors participating (active and inactive) gaming machines can be modified by also requiring a minimum number of participating gaming machines so that there can be an adequate return on investment for the gaming establishment and a level of excitement for a non-trivial number of patrons creating loyalty and reason to come back.  The Courts have held that use of a know technique to improve similar devices in the same way is indicia of obviousness.
Additionally, Shaw teaches that “Slot frequencies are determined by the likelihood of achieving a result according to the symbols and paytables. The use of frequency in this illustration relates to observed frequencies. Using statistical data (in this case 60,000 plays of the game), payouts were observed and used as an example of potential frequencies to guide the creation of the paytable. In this example, the actual results would be determined purely by the skill of the players playing the bonus round.”  Here, one of skill in that art would easily recognize that Shaw amplifies an aspect of gaming shared by Rothschild where awards and paytables are based on award frequencies in order to abide by gaming laws and customer expectations.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715